Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 2/16/22.  Claims 1, 13 and 19 have been amended. Claims 2-3, 12 and 18 have been cancelled. Claims 1, 4-11, 13-17 and 19 are pending.
2.	Applicants' arguments filed 2/16/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 19 recite the limitation “the network contact database” respectively. There are multiple antecedent bases for this limitation in the claim.


Double Patenting
4.	Claims 1, 4-11, 15-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Arseneault (US Patent 10,405,170 B2, hereinafter “Arseneault”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in Arseneault do not specify at a time period within media content comprising an IP video stream; an indication of a desire for storing contact information associated with the given media content at the time period; identifying information at a time period within the media content the indication of the desire to store contact information was received at. On the other hand, Touboul et al (U.S. 20100154007 A1 hereinafter, “Touboul”) teaches this limitation on para [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Touboul’s teaching would have allowed Arseneault to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 5-11, 13-17 and 19 are rejected under 35 U.S.C. 103(a) as being obvious by Touboul in view of Wihlborg et al (U.S. 20090294538 A1 hereinafter, “Wihlborg”).
7.	With respect to claim 1,
	Touboul discloses a method comprising:
receiving, at a time period within media content comprising an IP video stream:

a tag identifier of a network contact database of a given party; and
identifying information regarding the given media content for which contact information is desired
in response to receiving the indication of the desire to store contact information, obtaining the contact information associated with the media content identified by the received identifying information at a time period within the media content the indication of the desire to store contact information was received at;
causing the obtained contact information to be stored in a network contact database associated with the received tag identifier of the network contact database of the given party (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. [0007] The viewer forms impressions and retrieves information such as URLs and telephone numbers. [0009] Internet Banner Ads consist of graphics and text inserted using HTML/XHTML code into any area of the web page.  An active pixel in the area can link the viewer with another web page, and the ad also forms impressions and provides information (addresses, URLs, phone numbers). [0012] The inventive system enables viewers to point and click at any item on a TV or computer screen where images from a scene of a program are being displayed, and be instantly connected to an Offer that consists of a link to a website providing a way to purchase this item or access information on the item selected. a website link or a message at the exact moment when viewers are the most inclined to want something that one of their heroes is using, wearing, or doing, i.e., they can request information on the product or service at the time of viewing.  Furthermore, these Offers may not be limited to specific items or objects on a screen but could also include themes within a scene such as the theme of a scene (for example a scene takes place on an Hawaiian island and information on the island or a travel offer may be tied to that theme). [0080] This process includes the review and manual tagging of all products, goods, merchandise, services and businesses that appear or are suggested by the actors, the language, the physical objects shown in the scenes of a film, TV or video program. [0082] In any event, the Tag format will be standardized for each payout scenario as depicted below, but may include more or less additional item details, background information, or links to URLs.  The management of this part of the system is not the responsibility of the Operators of the ECA, who merely identify and track objects from the list that have been supplied to them, and provide the objects with names according to the indicated format.  [0083] At the end of this process the video, motion picture film or televised program (independent of manner of distribution) will contain Tags by scene, time from beginning of video, location on the scene, etc. [0090] (2) Operator identifies a block of `z` (time origination and/or duration values for each object's duration on screen (an object may reappear in multiple scenes, but during each scene that duration in which the object is visible constitutes a separate scene-event for that object). [0096] The ECA scripts will later extrapolate between the extreme locations to produce an approximation of the object called by us a "region of interest" that is identified with the object throughout its duration of visibility, and that is indexed by each frame's `z` value and its Tag [as
receiving, at a time period (e.g. scene/frame duration) within media content comprising an IP video stream (e.g. Internet TV – program, movie, video):
an indication of a desire for storing contact information (e.g. URL, addresses, phone numbers) associated with the given media content at the time period (e.g. scene/frame duration);
a tag identifier of a network contact database of a given party (e.g. advertiser; businesses); and
identifying information regarding the given media content for which contact information (e.g. URL, addresses, phone numbers) is desired
(e.g. request) to store contact information, obtaining the contact information associated with the media content identified by the received identifying information at a time period within the media content the indication of the desire to store contact information was received at;
causing the obtained contact information (e.g. URL, addresses, phone numbers) to be stored in a network contact database associated with the received tag identifier of the network contact database of the given party).
Although Touboul substantially teaches the claimed invention, Touboul does not explicitly indicate
a unique identifier of a network contact database of a given party;
a network contact database associated with the received unique identifier of the network contact database of the given party.
Wihlborg teaches the limitations by stating
receiving, at a time period within media content comprising an IP video stream:
an indication of a desire for storing contact information associated with the given media content at the time period;
a unique identifier of a network contact database of a given party; and
identifying information regarding the given media content for which contact information is desired
in response to receiving the indication of the desire to store contact information, obtaining the contact information associated with the media content identified by the received identifying information at a time period within the media content the indication of the desire to store contact information was received at;
 unique identifier of the network contact database of the given party (Wihlborg [0002], [0033] – [0034], [0059], [0073] – [0075], [0083] – [0084], [0087] e.g. [0002] According to one implementation, a method, performed by a mobile device, may include capturing video of a media signal; parsing frames of the captured video; identifying a tag within one or more of the frames of the captured video, where the tag includes a machine-readable representation of information; analyzing the tag to determine the information included in the tag; and presenting particular information based on the information included in the tag. [0033] A tag may encode a small amount of information, such as approximately twenty or fewer bytes of data--though larger tags are possible and within the scope of this description.  In one implementation, a tag may take the form of a one or two-dimensional symbol.  In another implementation, a tag may take the form of differences in a visual aspect over time.  A tag may contain one or more addresses, such as one or more Uniform Resource Locators (URLs), Uniform Resource Identifiers (URIs), e-mail addresses, or telephone numbers, from which information may be obtained or to which information may be transmitted.  Alternatively, or additionally, a tag may include one or more keywords that may be used to perform a search.  Alternatively, or additionally, a tag may contain a message. [0034] FIG. 1 is a The media signal with the embedded tag(s) may be stored (block 530).  For example, the media signal with the embedded tag(s) may be written to a recording medium, such as a DVD or another form of memory.  Alternatively, or additionally, the media signal with the embedded tag(s) may be buffered for transmission. [0075] a telephone number corresponding to a dealer from which the car can be purchased. [0084] In this example, assume that a tag is embedded within the web page and that the tag includes the address of the web page.  The mobile device may process the video to locate the tag within one or more frames of the video.  The mobile device may decipher the tag to identify the address that the tag contains.  In this situation, the mobile device may present the user with the option to save the address to a bookmark (or favorites) list, as shown in FIG. 14.  The user can then save the address so that the user can return to the web page at any time the user desires. [0087] Implementations described herein may capture a video of a media signal, analyze the frames of the video to identify a tag contained within one or more of the frames, decipher the tag to determine the video, analyze the frames (perhaps continuously in approximately real time), identify and decipher a tag, perform some function based on the information in the tag, and present information relating to the performed function to the user on the display [as
receiving, at a time period (e.g. scene/frame duration) within media content comprising an IP video stream (e.g. Internet video):
an indication of a desire for storing contact information (e.g. addresses, such as one or more Uniform Resource Locators (URLs), Uniform Resource Identifiers (URIs), e-mail addresses, or telephone numbers) associated with the given media content at the time period (e.g. scene/frame duration);
a unique identifier (e.g. e-mail addresses, phone numbers; referring to the instant applicant’s specification [003] “…These network contact databases are associated with a given party via a unique identifier …” & [0043] “ …The unique identifier 62 could be an account number, a subscriber number, an email address, a phone number or a SIP address, among other possibilities”) of a network contact (e.g. a recording medium) of a given party (e.g. a dealer); and
identifying information (e.g. tag) regarding the given media content for which contact information is desired
in response to receiving the indication of the desire to store contact information (e.g. with the option to save the address), obtaining the contact information associated with the media content identified by the received identifying information at a time period within the media content the indication of the desire to store contact information (e.g. e-mail addresses, phone numbers) was received at;
causing the obtained contact information to be stored in a network contact database associated with the received unique identifier of the network contact database of the given party (e.g. with the option to save the address … The media signal with the embedded tag(s) may be stored (block 530).  For example, the media signal with the embedded tag(s) may be written to a recording medium)]).
It would have been obvious to one of ordinary skill in the art of contact information storing, at the time of the present invention, having the teachings of Touboul and Wihlborg before him/her, to modify the contact information storing method of Touboul, wherein the contact information storing method would include the teachings of Wihlborg because that would have allowed the contact information storing method to enables viewers of Television and video and multimedia programs to access advertising 
8.	With respect to claim 5,
	Touboul further discloses wherein obtaining the contact information includes receiving from a provider of the given media content the contact information (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. URL).
9.	With respect to claim 6,
	Touboul further discloses wherein the contact information is received in response to a request (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. request).
10.	With respect to claim 7,
	Touboul further discloses wherein the contact information is received together with the given media content (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. a URL for media).
11.	With respect to claim 8,
	Touboul further discloses wherein the indication of a desire for storing contact information associated with given media content is received from a user input device (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. request; figs. 1-7).

	Touboul further discloses wherein the indication that a given party desires contact information is received from a network device on which the given media content is provided (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. URL).
13.	With respect to claim 10,
	Touboul further discloses wherein the given media content is displayed to the given party via a network device (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. URL).
14.	With respect to claim 11,
	Touboul further discloses wherein said method is performed by a network device or within a network processing entity (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. Fig. 2).
15.	With respect to claim 13,
	Wihlborg further discloses causing the obtained contact information to be stored in the network contact database associated with the given party at least in part on the basis of the unique identifier associated with the given party (Wihlborg [0002], [0033] – [0034], [0059], [0073] – [0075], [0083] – [0084], [0087] e.g. A tag may contain one or more addresses, such as one or more Uniform Resource Locators (URLs), Uniform Resource Identifiers (URIs), e-mail addresses, or telephone numbers).
16.	With respect to claim 14,
	Wihlborg further discloses wherein the network contact database associated with the given party comprises a plurality of entries, each entry comprising contact information associated with a given contactable entity (Wihlborg [0002], [0033] – [0034], [0059], [0073] – [0075], [0083] – [0084], [0087] e.g. A tag may contain one or more addresses, such as one or more Uniform Resource Locators (URLs), Uniform Resource Identifiers (URIs), e-mail addresses, or telephone numbers).
17.	With respect to claim 15,
	Touboul further discloses wherein obtaining the contact information includes receiving from a source of the given media content (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. URL for Media) the contact information.
18.	With respect to claim 16,
	Wihlborg further discloses releasing a signal to the network processing entity indicative of:
the obtained contact information; and
a unique identifier associated with the given party (Wihlborg [0002], [0033] – [0034], [0059], [0073] – [0075], [0083] – [0084], [0087] e.g. A tag may contain one or more addresses, such as one or more Uniform Resource Locators (URLs), Uniform Resource Identifiers (URIs), e-mail addresses, or telephone numbers).
19.	With respect to claim 17,
	Wihlborg further discloses providing to the user an option to submit an indication of a desire for storing the contact information in a contact database (Wihlborg [0002], [0033] – [0034], [0059], [0073] – [0075], [0083] – [0084], [0087] e.g. the mobile device may present the user with the option to save the address to a bookmark (or favorites) list, as shown in FIG. 14.  The user can then save the address so that the user can return to the web page at any time the user desires).
20.	Claim 19 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

21.	Claim 4 is rejected under 35 U.S.C. 103(a) as being obvious by Touboul in view of Wihlborg, and further in view of Gupta.
22.	With respect to claim 4,
Although Touboul and Wihlborg combination substantially teaches the claimed invention, they do not explicitly indicate wherein obtaining the contact information includes performing a text recognition operation on the given media content.
Gupta teaches the limitations by stating wherein obtaining the contact information includes performing a text recognition operation on the given media content (Gupta [0033] e.g. The matched reference data or keywords are sent to system 108 where the matched reference data or keywords are weighted according to their weights and their significance of the media or data type of which they were recognized including audio, video, image and text or optical character recognition (OCR) in system 108).
	It would have been obvious to one of ordinary skill in the art of contact information storing, at the time of the present invention, having the teachings of Touboul, Wihlborg and Gupta before him/her, to modify the contact information storing method of Touboul and Wihlborg combination, wherein the contact information storing method would include the teachings of Gupta because that would have allowed the contact information storing method to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).

Response to Argument
23.	Applicant’s remarks and arguments presented on 2/16/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 





/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 1, 2022